SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 18th day of April, two thousand and three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, VACATED and REMANDED.
The plaintiff-appellant, Eric RubinSehneiderman, appeals from a judgment entered on November 14, 2001, in the United States District Court for the Southern District of New York (John S. Martin Jr., Judge), granting the defendants-appellees’ Fed.R.Civ.P. 12(b)(6) motion to dismiss Rubin-Schneiderman’s claims for breach of fiduciary duty, negligence, negligent hiring and supervision, and failure to provide information.
*888On February 11, 2003, this Court decided Cicio v. Vytra Healthcare, 321 F.3d 83 (2d Cir.2003), which may have a bearing on the district court’s judgment in the case at bar. We therefore vacate the judgment and remand the case to the district court for reconsideration in light of Cicio. In doing so, we intimate no view on the merits of Rubin-Sehneiderman’s claims.
We note that any further proceedings in the district court may be affected by an automatic stay under 11 U.S.C. § 362 in connection with a bankruptcy petition that we have been informed has been filed by Defendant-Appellee Merit Behavioral Care Corp. and its parent company, Magellan Health Care.
For the foregoing reasons, the judgment of the District Court is hereby VACATED and REMANDED for reconsideration in light of Cicio.